DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because Fig. 2 numeral S206 is missing a description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Michael J. Sorens et al (US 6317848 B1) in view of Hidemi Sasaki (US 20170126925 A1) and Gary W. Roscoe et al (US 20150022845 A1).

Regarding claim 1,  Sorens et al discloses an image processing apparatus (Col. 2 lines 10-12) comprising: 
an execution unit configured to execute a job (Col. 4 lines 63-66 indicating a hardware unit of the system executing print jobs); 
a first storage unit configured to, in a case where the execution of the job is started by the execution unit, store job information related to the job in a first non-volatile memory (Col. 2 lines 20-24; Col. 2 lines 47-48);
a second storage unit configured to store a consumables usage amount that changes over a course of the execution of the job by the execution unit (Col. 2 lines 40-45 consumable gas gauges); 
a first generation unit configured to, in a case where the execution of the job by the execution unit successfully ended, generate a job log (Col. 2 lines 23-25 data collected when print job is completed; see also Col. 1 lines 49-52) using the job information stored in the first non-volatile memory and the consumables usage amount (Col. 2 lines 40-46 wherein collected data includes consumable gas gauges and information about the print job (e.g., pixels imaged and pages imaged); and 
a second generation unit configured to, in a case where the execution of the job by the execution unit did not successfully end due to an error of the image processing apparatus, generate a job log (Col. 5 lines 8-10; Col. 2 lines 52-55 and lines 59-60) using the job information stored in the first non-volatile memory and the consumables usage amount stored in the second non-volatile memory (Col. 2 lines 40-46).
Sorens et al fails to explicitly disclose consumable usage amount being stored in a second non-volatile memory that is different from a first non-volatile memory.
Sasaki, in the same field of endeavor of monitoring printer consumable usage amount and creating a record (Abstract), teaches consumable usage amount being stored in a second non-volatile memory that is different from a first non-volatile memory (¶ [72] wherein consumables log information is held in a separate non-volatile memory).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the second storage unit configured to store a consumables usage amount that changes over a course of the execution of the job by the execution unit as disclosed by Sorens et al to utilize the teachings of Sasaki which teaches consumable usage amount being stored in a second non-volatile memory that is different from a first non-volatile memory to suppress the number of writes of the non-volatile memories while not compromising access speed and to enable holding of the information during power off states.
Sorens et al fails to explicitly disclose after recovery from the error of the image processing apparatus, generate a job log including a job execution result up until an occurrence of the error.
Roscoe et al, in the same field of endeavor of analyzing and logging print conditions (Abstract), teaches after recovery from the error of the image processing apparatus generate a job log including a job execution result up until an occurrence of the error (¶ [28] and ¶ [30] wherein the error log includes information up to the fault by locating specific frames that the fault occurred).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the second storage unit configured to store a consumables usage amount that changes over a course of the execution of the job by the execution unit as disclosed by Sorens et al to utilize the teachings of Roscoe et al which teaches after recovery from the error of the image processing apparatus generate a job log including a job execution result up until an occurrence of the error to locate defects more easily and automatically stop at potential print errors to allow operator action/inspection, without any operator input or action.

Regarding claim 2, Sorens et al discloses the image processing apparatus according to claim 1.
Sorens et al fails to explicitly disclose a third storage unit configured to store, in the first non-volatile memory, a job log generated by the first generation unit.
Sasaki teaches a third storage unit configured to store, in the first non-volatile memory, a job log generated by the first generation unit (Fig. 7 numeral 705 wherein the logs are stored in separate parts of the NVRAM).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the second storage unit configured to store a consumables usage amount that changes over a course of the execution of the job by the execution unit as disclosed by Sorens et al to utilize the teachings of Sasaki which teaches a third storage unit configured to store, in the first non-volatile memory, a job log generated by the first generation unit to ensure high speed access to particular storage sections as needed and thereby eliminate read errors of the cartridge information when memory areas are occupied by unnecessary information.

Regarding claim 10, Sorens et al discloses the image processing apparatus according to claim 1, wherein the first non-volatile memory and the second non-volatile memory are hardware that is different from each other (see rejection of claim 1 which teaches two separate memory units).

Regarding claim 12, Sorens et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein an error of the image processing apparatus is a power-off error (Col. 4 lines 38-40).

Regarding claim 13, Sorens et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein the recovery from the error of the image processing apparatus is a restart of the image processing apparatus (Col. 4 lines 40-41).

Regarding claim 14, Sorens et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein the consumables usage amount includes a number of printed sheets (Col. 2 lines 40-42 data collected includes pages imaged).

Regarding claim 15, Sorens et al discloses a method executed in an image processing apparatus (see rejection of claim 1), the method comprising: 
executing a job (see rejection of claim 1); 
in a case of starting the executing of the job, storing job information related to the job in a first non-volatile memory (see rejection of claim 1); 
storing, in a second non-volatile memory that is different from a first non-volatile memory, a consumables usage amount that changes over a course of the executing of the job (see rejection of claim 1); 
in a case where the executing of the job successfully ends, generating a job log using the job information stored in the first non-volatile memory and the consumables usage amount stored in the second non-volatile memory (see rejection of claim 1); and 
in a case where the executing of the job does not successfully end due to an error of the image processing apparatus, after recovering from the error of the image processing apparatus, generating a job log including a job execution result up until an occurrence of the error using the job information stored in the first non-volatile memory and the consumables usage amount stored in the second non-volatile memory (see rejection of claim 1).

Regarding claim 16, Sorens et al discloses causing a computer to: 
execute a job (see rejection of claim 1); 
in a case of starting the executing of the job, store job information related to the job in a first non-volatile memory (see rejection of claim 1);
store, in a second non-volatile memory that is different from a first non-volatile memory, a consumables usage amount that changes over a course of the executing of the job (see rejection of claim 1) 
in a case where the executing of the job successfully ends, generate a job log using the job information stored in the first non-volatile memory and the consumables usage amount stored in the second non-volatile memory (see rejection of claim 1); and 
in a case where the executing of the job does not successfully end due to an error of the image processing apparatus, after recovering from the error of the image processing apparatus, generate a job log including a job execution result up until an occurrence of the error using the job information stored in the first non- volatile memory and the consumables usage amount stored in the second non- volatile memory (see rejection of claim 1).
Sorens et al fails to explicitly disclose a non-transitory computer-readable storage medium storing a program for causing the computer to execute the functions.
Sasaki teaches a non-transitory computer-readable storage medium storing a program for causing the computer to execute the functions (¶ [171]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the second storage unit configured to store a consumables usage amount that changes over a course of the execution of the job by the execution unit as disclosed by Sorens et al to utilize the teachings of Sasaki which teaches a non-transitory computer-readable storage medium storing a program for causing the computer to execute the functions to realize the processing performed by the system by a configuration in which some or all of the processing is handled by the CPU to ensure optimal efficiency.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sorens et al in view of Sasaki and Roscoe et al as applied to claim 1 above, and further in view of Thomas Roehr et al (US 20050050261 A1).

Regarding claim 11, Sorens et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Sorens et al fails to explicitly disclose a write speed of the second non-volatile memory is faster than a write speed of the first non-volatile memory.
Roehr et al, in the same field of endeavor of utilizing plural memory devices for transmission (Abstract), teaches a write speed of the second non-volatile memory is faster than a write speed of the first non-volatile memory (¶ [5]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the second storage unit configured to store a consumables usage amount that changes over a course of the execution of the job by the execution unit as disclosed by Sorens et al to utilize the teachings of Roehr et al teaches a write speed of the second non-volatile memory is faster than a write speed of the first non-volatile memory to provide both high speed data writing and high storage capacity while preserving data from unexpected power-down episodes of the system.

Allowable Subject Matter

Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
September 20, 2022